Exhibit 10.3
[TrueCar Logo]


ATTACHMENT A: RETENTION RSU AWARD AGREEMENT


[Date]


[Employee Name]
[Address]




Dear [First Name]:


TrueCar, Inc. (the “Company”) is pleased to announce a special retention award
of restricted stock units for you, on the terms and conditions set forth in this
letter (this “Letter”).


Specifically, the Compensation and Workforce Committee of the Company’s Board of
Directors has approved a grant to you of [__] restricted stock units (the
“Retention RSUs”) under the Company’s 2014 Equity Incentive Plan (the “Plan”).
The Retention RSUs will vest in eight (8) approximately equal quarterly
installments, with the first installment vesting on May 15, 2020, subject to
your continuing to be a Service Provider (as defined in the Plan) through each
vesting date.


Further, the Retention RSUs include the following acceleration of vesting
provisions: If (i) the Company terminates your employment with the Company and
its subsidiaries (together, the “Company Group”) for a reason other than Cause
(as defined in Appendix A), (ii) you resign from employment with the Company
Group for Good Reason (as defined in Appendix A), or (iii) your employment with
the Company Group terminates due to your death or Disability (as defined in
Appendix A), and in each case, such termination occurs upon or after a Change in
Control (as defined in the Plan), then subject to Appendix A of this Letter,
100% of your then-outstanding Retention RSUs will immediately vest in full (the
“Retention RSU Acceleration”).


In addition, any applicable acceleration of equity award vesting provisions
included in the currently effective Employment Agreement between you and the
Company (the “Employment Agreement”) also will apply in accordance with the
Employment Agreement terms; provided, however, that in no instance may you vest
in more than 100% of the Retention RSUs. Notwithstanding anything in your
Employment Agreement to the contrary, if you are entitled to the Retention RSU
Acceleration under the terms of this Letter, you will not be required to execute
a separation agreement or release of claims in order to receive such Retention
RSU Acceleration.


All Retention RSUs will be subject to the terms and conditions of the Plan and
restricted stock unit agreement provided by the Company. In order to receive the
Retention RSUs, you must remain a Service Provider through the grant date of the
award.


Miscellaneous. The Retention RSUs also are subject to the terms and conditions
set forth in the Appendix A attached to this Letter. This Letter does not change
the “at-will” nature or other terms of your employment with the Company Group,
and also does not constitute a



--------------------------------------------------------------------------------



promise of future employment or of employment for any specified period with the
Company Group. This Letter may be amended only by a written agreement between
you and the Company and will supersede any other oral or written agreement with
respect to this subject matter. For the avoidance of doubt, your Employment
Agreement remains in full force and effect. This Letter will be governed by the
internal substantive laws, but not the choice of law rules, of the State of
California.


We appreciate all that you do for the Company, and we are very glad to be able
to offer you these special retention arrangements. If you have any questions
about this Letter, please contact stockadmin@truecar.com. Please acknowledge by
signing below that you have read, understood and agree to the terms of this
letter.


Sincerely,


/s/ John Foster
EVP, Chief People Officer
TrueCar, Inc.


ACKNOWLEDGED AND AGREED:




___________________________
[Employee Name]


___________________________
Date











--------------------------------------------------------------------------------



Appendix A


ADDITIONAL TERMS TO LETTER


As noted in the Letter to which this Appendix A is attached, the Retention RSUs
also are subject to the terms and conditions set forth in this Appendix A.
Unless otherwise defined below, capitalized terms used herein will have the
meanings set forth in the Letter.


1. Section 409A; Tax Withholding.


(a) The provisions of this Letter and the payments and benefits hereunder are
intended to be exempt from or comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and official guidance thereunder (“Section 409A”), so that none of
the payments and benefits to be provided under the Letter will be subject to the
additional tax imposed under Section 409A, and any ambiguities in this Letter
(including this Appendix A) will be interpreted to be so exempt or so comply.
The Company will work in good faith with you to consider amendments to this
Letter and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to you under Section 409A. In no event will the Company have
any liability or obligation to reimburse or indemnify you, or to hold you
harmless, for any taxes or costs that may be imposed on or incurred by you as a
result of Section 409A. Each payment, installment and benefit payable under this
Letter is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations. Notwithstanding anything to the
contrary in this Letter, no Deferred Payments (as defined below), if any,
payable to you pursuant to this Letter will be payable until you have a
“separation from service” within the meaning of Section 409A. Similarly, no
severance payments or benefits payable to you, if any, pursuant to this Letter
that otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until you have a “separation from
service” within the meaning of Section 409A.


(b) Notwithstanding anything to the contrary in this Letter, if you are a
“specified employee” within the meaning of Section 409A at the time of your
separation from service (other than due to death), then the Deferred Payments,
if any, that are payable within the first six (6) months following your
separation from service, will become payable on the date six (6) months and one
(1) day following the date of your separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if you die following your separation from service, but prior to
the six (6) month anniversary of the separation from service, then any payments
delayed in accordance with this Section 1(b) of this Appendix A will be payable
in a lump sum as soon as administratively practicable after the date of your
death and all other Deferred Payments will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment,
installment and benefit payable under this Letter is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.


(c) All payments and benefits paid or provided pursuant to this Letter will be
subject to withholding of applicable taxes.



--------------------------------------------------------------------------------





2. Definitions.


(d) Cause. For purposes of this Letter, “Cause ” means (i) your failure to
perform your assigned duties or responsibilities as an employee (other than a
failure resulting from your Disability) after written notice thereof from the
Company describing your failure to perform such duties or responsibilities; (ii)
your engaging in any act of dishonesty, fraud or misrepresentation with respect
to the Company; (iii) your violation of any federal or state law or regulation
applicable to the business of the Company or its affiliates; (iv) your breach of
any confidentiality agreement or invention assignment agreement between you and
the Company (or any affiliate of the Company); or (v) your being convicted of,
or entering a plea of nolo contendere to, any crime. For purposes of clarity,
your termination of employment due to death or Disability is not, by itself,
deemed to be a termination by the Company other than for Cause or a resignation
for Good Reason.


(e) Deferred Payments. For purposes of this Letter, “Deferred Payments” means
any severance pay or benefits to be paid or provided to you (or your estate or
beneficiaries) pursuant to this Letter and any other severance payments or
separation benefits to be paid or provided to you (or your estate or
beneficiaries), that in each case, when considered together, are considered
deferred compensation under Section 409A.


(f) Disability. For purposes of this Letter, “Disability” means you (i) are
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) are, by reason of any medically determinable physical or
mental impairment which can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
Company employees.


(g) Good Reason. For purposes of this Letter, “Good Reason” means your
resignation within thirty (30) days following the expiration of any Company cure
period (discussed below) following the occurrence of one or more of the
following, without your consent: (i) a material reduction in your annual base
salary which reduction is not applicable to a majority of the Company’s senior
management, provided that any material reduction in your annual base salary for
which there is a substitution with compensation and benefits that, in the
aggregate, are substantially equivalent in value to the reduction in your annual
base salary, will not constitute “Good Reason”; (ii) a material reduction of
your authority, duties or responsibilities, unless you are provided with a
comparable position; provided, however, that a reduction in authority, duties,
or responsibilities primarily by virtue of the Company being acquired and made
part of a larger entity whether as a subsidiary, business unit or otherwise (as,
for example, when the Chief Executive Officer of the Company remains as such
following an acquisition where the Company becomes a wholly owned subsidiary of
the acquirer, but is not made the Chief Executive Officer of the acquiring
corporation) will not constitute “Good Reason”; or (iii) a material change in
the geographic location of your primary work facility or location; provided,
that a relocation of fifty (50) miles or less from your then present location or
to your home as your primary work location will not be considered a material
change in



--------------------------------------------------------------------------------



geographic location. In order for an event to qualify as Good Reason, you must
not terminate employment with the Company without first providing the Company
with written notice of the acts or omissions constituting the grounds for “Good
Reason” within ninety (90) days of the initial existence of the grounds for
“Good Reason” and a cure period of thirty (30) days following the date of such
notice, and such grounds must not have been cured during such time. Any
resignation for Good Reason must occur within two (2) years of the initial
existence of the acts or omissions constituting the grounds for “Good Reason”.


3. Limitation on Payments. In the event that the Retention RSUs provided for in
this Letter or other change in control-related, severance or other payments or
benefits otherwise provided for or otherwise payable to you (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
but for this Section, would be subject to the excise tax imposed by Section 4999
of the Code, then such payments or benefits will be either:


(a) delivered in full, or


(b) delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,


whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by you on an after-tax basis, of the greatest amount of Retention
RSUs, severance or change in control-related or other payments or benefits,
notwithstanding that all or some portion of such payments or benefits may be
taxable under Section 4999 of the Code. If your Employment Agreement contains a
Section entitled “Limitation on Payments” or similar Section 280G provisions, or
any Company performance-based restricted stock unit agreement contains a Section
entitled “Section 280G” or similar Section 280G provisions, and in either case,
such provisions contain an ordering of reduction in payments or benefits
constituting “parachute payments” that differs from the ordering contained in
this Section 3 of Appendix A, such provisions of your Employment Agreement or
performance-based restricted stock unit agreement, as applicable, will control.
In all other instances, the ordering of reduction in payments or benefits
constituting “parachute payments” in the remainder of this paragraph will apply.
If a reduction in payments or benefits constituting “parachute payments” is
necessary so that payments or benefits are delivered to a lesser extent,
reduction will occur in the following order: (i) reduction of cash payments,
which will occur in reverse chronological order such that the cash payment owed
on the latest date following the occurrence of the event triggering such excise
tax will be the first cash payment to be reduced; (ii) reduction of acceleration
of vesting of equity awards, which will occur in the reverse order of the date
of grant for such stock awards (i.e., the vesting of the most recently granted
stock awards will be reduced first); and (iii) reduction of other benefits paid
or provided to you, which will occur in reverse chronological order such that
the benefit owed on the latest date following the occurrence of the event
triggering such excise tax will be the first benefit to be reduced. If more than
one equity award was made to you on the same date of grant, all such awards will
have their acceleration of vesting reduced pro rata. In no event will you have
any discretion with respect to the ordering of payment reductions.


Unless you and the Company otherwise agree in writing, any determination
required under this Section will be made in writing by a nationally recognized
firm of independent public



--------------------------------------------------------------------------------



accountants selected by the Company (the “Accountants”), whose determination
will be conclusive and binding upon you and the Company for all purposes. For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. You and the Company will
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section. The
Company will bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section.

